DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
with respect to claims 1, 10, and 16, in addition to other limitations in the claims, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing:
Claim 1, an accumulator, coupled to the multiplier of the first MAC circuit, to add second data and the first product data and output first sum data; and a second MAC circuit, coupled to (i) the first MAC circuit and (ii) the memory to receive the second multiplier weight data, including: a multiplier, coupled to the memory, to multiply third data and the second multiplier weight data and output second product data, and an accumulator, coupled to the multiplier of the second MAC circuit and the accumulator of the first MAC circuit, to generate and output second sum data; and a first load-store register, coupled to: (i) an output of the accumulator of the first MAC circuit and (ii) an input of the accumulator of the second MAC circuit.
Claim 10,  a second MAC circuit, coupled to (i) the first MAC circuit and (ii) the memory to receive the second multiplier weight data, including: a multiplier, coupled to the memory, to multiply third data and the second multiplier weight data and output second product data, and an accumulator, coupled to the multiplier of the second MAC circuit and the accumulator of the first MAC circuit, to generate and output second sum data; and a first load-store register, coupled to: (i) an output of the accumulator of the first MAC circuit and (ii) an input of the accumulator of the second MAC circuit.
Claim 16, a plurality of load-store registers, wherein each load-store register is associated with one of the MAC circuits, wherein each load-store register includes an input to receive initialization data and an output that is coupled to an associated input of the accumulator of the associated MAC circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Langhammer et al. (7,346,644 and 7,698,358) and Streicher et al. (8,751,551) disclose an integrated circuit comprises a first MAC circuit with a multiplier and an accumulator, a second MAC circuit with a multiplier and an accumulator, and a register; but does not disclose the allowable subject matter described above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        5/30/22